Citation Nr: 0029736	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral deafness, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected chronic otitis media, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

These matters came to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the claim of an increased rating for service-
connected bilateral deafness and the claim of an increased 
rating for service-connected otitis media.  A notice of 
disagreement was submitted in April 1999.  In May 1999, a 
statement of the case was issued and the veteran filed his 
substantive appeal.  

The issue of entitlement to an increased evaluation for 
service-connected chronic otitis media will be the subject of 
the remand below. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal regarding his service-connected 
bilateral deafness has been obtained by the RO.

2.  At the time of VA audiological evaluation in July 1997, 
the veteran demonstrated an average pure tone decibel loss in 
the right ear of 48 with 96 percent discrimination ability 
and an average pure tone decibel loss in the left ear of 54 
with 92 percent discrimination ability, representing Level I 
hearing in both ears, under both the former and revised 
rating criteria.

3.  The medical record does not demonstrate bilateral hearing 
loss equal to or greater than the minimum bilateral hearing 
loss required for a maximum rating evaluation under the 
rating schedule.

CONCLUSION OF LAW

The criteria for rating greater than 20 percent for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10 (1999); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (effective June 
10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the diagnosis and 
treatment of chronic, bilateral otitis media.  On VA 
examination of March 1954, the examiner reported diagnoses of 
sequelae of bilateral otitis media with retraction and normal 
hearing bilaterally.  On VA rating examination of July 1959, 
the examiner noted that there was high tone hearing loss 
bilaterally.  VA records dated in the 1960s and 1970s reflect 
the treatment of otitis media and hearing loss.  

By rating action of September 1970, the veteran's bilateral 
conductive deafness was rated as 20 percent disabling, 
effective May 7, 1970.  The Board notes that the 20 percent 
disability evaluation has been in effect since that time, now 
more than 30 years, and is protected from reduction.

Records dated in the 1980s and 1990s reflect ongoing 
treatment for otitis media and the evaluation of the 
veteran's hearing loss.  On an authorized audiological 
evaluation in August 1995, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
45
40
35
40
40
LEFT
50
50
35
50
55
48

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner reported that the veteran 
experienced bilateral periodic high-pitched ringing tinnitus 
of varying loudness.  This had been going on for about 10 
years.  The examiner reported a diagnosis of bilateral 
deafness of mixed type.  

On an authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
50
50
40
40
60
48
LEFT
60
60
40
55
60
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  It 
was also noted that the veteran had been experiencing 
bilateral periodic high pitched tinnitus for the past 12 
years.  The examiner diagnosed bilateral deafness of mixed 
type. 

In a March 1999 letter, Dr. Jameson reported that an 
audiogram revealed a maximal conductive hearing loss in each 
ear, and that the hearing loss is of a moderate to severe 
degree and is predominantly conductive.  The following was 
noted: 




HERTZ


500
1000
2000
4000
RIGHT
65
50
50
75
LEFT
65
65
55
65

The speech discrimination scores were 100 percent in both 
ears.  Dr. Jameson noted that the veteran had underwent two 
surgeries in each ear for cholesteatomas and that he was left 
with a perforation of the left tympanic membrane.  There was 
mild chronic bilateral infection involving each ear and the 
veteran had maximal conductive hearing loss in both ears and 
an excellent candidate for hearing aids.  Dr. Jameson 
reported diagnoses of bilateral deafness and chronic otitis 
media with residuals of mastoidectomy.  

Treatment records from Dr. Dennis H. Snyder for 1997 and 1998 
are associated with the claims folder.  In a May 1999 letter, 
Dr. Snyder reported that he had been following the veteran 
for the past several years.  He reported that the chronic ear 
infections continued to be a major source of health concern, 
and that the veteran had chronic hearing loss and 
intermittent discharge that was difficult to manage.  It was 
also noted that the veteran used hearing aids, which caused 
difficulty in regards to intermittent aural drainage.  Dr. 
Snyder opined that the veteran's chronic ear infections have 
a far greater impact than on the veteran's hearing alone.  He 
further noted that the intermittent infection, aural 
discharge and occasional bleeding are a major source of 
concern, requiring intensive operative, office and outpatient 
therapy as previously documented.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed regarding service-connected bilateral 
deafness and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disabilities 
at issue.

Service connection is currently in effect for bilateral 
hearing loss, and is rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
Since the initiation of the appeal, amendments were made to 
the rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-25209 (1999).  The 
revised rating criteria took effect on June 10, 1999.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In the May 1999 statement of the 
case, the revised criteria were addressed, therefore the 
veteran has been informed of these revised criteria and their 
application to his case.   

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the revised 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the former and revised version of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essential normal acuity through level XI for 
profound deafness.  

In this case, the most recent VA examination of July 1997 
translates into literal designations of level I hearing 
bilaterally, which does not support the assignment of a 
rating greater than the 20 percent currently in effect as per 
either the former or revised criteria and actually would 
result in a reduction.  Also, the other findings reported 
from the non-VA physicians do not support the assignment of a 
rating greater than that assigned.  However, in this case, 
the 20 percent rating was assigned as per the provisions of 
38 C.F.R. § 4.85 which were in effect prior to November 18, 
1987.  This 20 percent evaluation may not be reduced, as a 
readjustment to the schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a) (1999); Fugere v. Derwinski, 1 Vet. App. 103 
(1990). 

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  

In this case, it has been noted that the veteran uses hearing 
aids.  Under the prior version of 38 C.F.R. § 4.86, it is 
provided that the evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids, and that examination to determine this improvement is 
therefore unnecessary.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluations of 
record, these provisions of the current version of 38 C.F.R. 
§ 4.86 are not applicable, but even if applied, they would 
still not result in any change to the assigned evaluation.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, the 
medical records do reflect a diagnosis of bilateral deafness.  
Under 38 C.F.R. § 3.350(a)(5), deafness of both ears, having 
absence of air and bone conduction will be held to exist 
where examination in a Department of Veterans Affairs 
authorized audiology clinic under current testing criteria 
shows bilateral hearing loss is equal to or greater than the 
minimum bilateral hearing loss required for a maximum rating 
evaluation under the rating schedule.  That is not the case 
here since the hearing loss is not equal to or greater than 
the minimum hearing loss required for a maximum rating.  

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (1999).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 20 percent for service-
connected bilateral hearing loss has not been established, 
and the appeal is denied.


REMAND

Service connection is also in effect for chronic otitis media 
with residuals of mastoidectomy, and is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6200 (1999).  As noted above, since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disabilities 
at issue.  64 Fed. Reg. 25206-25209 (1999).  The revised 
rating criteria took effect on June 10, 1999.  As noted 
above, the Court has stated that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The former version of Diagnostic Code 6200 contemplates 
chronic, suppurative otitis media.  The current version 
contemplates chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination).  In this case, the May 
1999 statement of the case reflects a review of the former 
version of Diagnostic Code 6201, which contemplates chronic, 
catchall otitis media.  As mentioned in the above decision, 
the Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Given the application of the former version of Diagnostic 
Code 6201 and the absence of a discussion of the current 
version of 6200, the Board finds that the statement of the 
case is deficient since the veteran has not been informed of 
the revised criteria and their application to his case.  

In this case, the medical records show that the veteran 
underwent a tympanoplasty with mastoidectomy in 1997 and 
1998, and the last VA examination was conducted in August 
1995, prior to the change in rating criteria.  In developing 
the case, it is essential to obtain medical findings that are 
stated in terms conforming to the applicable rating criteria. 
See Massey v. Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
review of the veteran's medical history, and any tests deemed 
necessary to enable the examiner to describe the veteran's 
symptoms in terms consistent with the rating criteria.

If there are any current VA or private treatment records 
related to the veteran's service-connected otitis media, they 
should be secured and associated with the claims folder.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's service-
connected otitis media.  Once obtained, 
the RO should associate the records with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected otitis media.  The 
examiner should state the findings in 
terms consistent with the revised rating 
criteria.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for service-
connected otitis media, and the newly 
amended provisions of 38 C.F.R. § 4.87 
should be taken into account.

4.  If the action remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, including amendments to 38 
C.F.R. § 4.87.  The veteran and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 10 -


